DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/19/2019 was considered by the examiner.

Claim Objections
Claim 15 is objected to because of the following informalities:  claim 15 appears to be a duplicate of claim 14.  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,989,930. Although the claims at both claim sets include the same or similar limitations such that an anticipatory or obviousness relationship exists between the limitations. In this case all of the limitations of both document's claims are present in both claim sets and although the language is not identical the limitations are substantially similar within the broadest reasonable interpretation standard.
The following table illustrates which claims teach the limitations of the instant application 16/326377 in view of the teachings of the corresponding claims within US Patent 10,989,930. 
Current Application 16/326377
Corresponding U.S. Patent No. 10,989,930
Explanation as needed
Claim 1: A collimating lens, in order from a laser transmitter side to a to-be-measured object side, comprising: a first lens with positive refractive power, comprising a convex object side surface; a second lens with negative refractive power, comprising a concave object side surface; a third lens with positive refractive power, comprising a convex image side surface; an aperture stop on the to-be-measured object side; optical centers of each lens being on a same line; and the collimating lens satisfying the following conditions: f1 < f23, (dn/dt)1 <-50x10-6/°C, (dn/dt)2<-50x10-6/°C, (dn/dt)3<-50x10-6/°C, wherein, the laser transmitter side is an object side, the to-be-measured object side is an image side, f1 is a focal length of the first lens, f23 is a combined focal length of the second lens and the third lens, (dn/dt)1 is a change rate of a refractive index of the first lens with temperature in a range of 0-60 C, (dn/dt)2 is a change rate of a refractive index of the second lens with temperature in a range of 0-60 C, and (dn/dt)3 is a change rate of a refractive index of the third lens with temperature in a range of 0-60 C.
Claim 1: A collimating lens, in order from a laser transmitter side to a to-be-measured object side, comprising: a first lens with positive refractive power, comprising a convex object side surface; a second lens with negative refractive power, comprising a concave object side surface and a concave image side surface; a third lens with positive refractive power; a fourth lens with positive refractive power, comprising a convex image side surface; an aperture stop on the to-be-measured object side; optical centers of each lens being on a same line; and the collimating lens satisfying the following conditions: (dn/dt)1 <-50x10-6/°C, (dn/dt)2<-50x10-6/°C, (dn/dt)3<-50x10-6/°C, (dn/dt)4>-10x10-6/°C, wherein, (dn/dt)1 is a change rate of a refractive index of the first lens with temperature in a range of 0-60 C, (dn/dt)2 is a change rate of a refractive index of the second lens with temperature in a range of 0-60 C, (dn/dt)3 is a change rate of a refractive index of the third lens with temperature in a range of 0-60 C, and (dn/dt)4 is a change rate of a refractive index of the fourth lens with temperature in a range of 0-60 C.

Claim 2: The collimating lens as claimed in claim 1, wherein the collimating lens satisfies the following condition: TTL/f < 1.0 wherein, TTL is a total length of the collimating lens, and f is a focal length of the collimating lens.
Claim 2: The collimating lens as claimed in claim 1, wherein the collimating lens satisfies the following condition: wherein, TTL is a total length of the collimating lens, and f is a focal length of the collimating lens.

Claim 7: The collimating lens as claimed in claim 1, wherein an image side surface and an object side surface of the first lens, the second lens and the third lens are aspherical surfaces.
Claim 3: The collimating lens as claimed in claim 1, wherein an image side surface and an object side surface of the first lens, the second lens, the third lens, and the fourth lens are aspherical surfaces.

Claim 9: The collimating lens as claimed in claim 8, wherein a shape of the aspherical surface of each lens satisfies the following condition: 

    PNG
    media_image1.png
    47
    456
    media_image1.png
    Greyscale


wherein, z is a vector height between a position on the aspheric surface and a vertex of the aspheric surface along an optical axis of the collimating lens, c is a curvature of the 
Claim 10: The collimating lens as claimed in claim 1, wherein a shape of the aspherical surface of each lens satisfies the following condition: 
She 
    PNG
    media_image1.png
    47
    456
    media_image1.png
    Greyscale


wherein, z is a vector height between a position on the aspheric surface and a vertex of the aspheric surface along an optical axis of the 

Claim 10: The collimating lens as claimed in claim 1, wherein the first lens is made of glass, the second lens and the third lens are made of plastic.
Claim 12: The collimating lens as claimed in claim 1, wherein the first lens, the second lens and the third lens are made of plastic.

Claim 13: The collimating lens as claimed in claim 1, wherein the fourth lens is -4-made of glass.

Claim 16: The collimating lens as claimed in claim 2, wherein TTL < 3.5mm, and f > 3.5 mm.
Claim 8: The collimating lens as claimed in claim 1, wherein a total length of the collimating lens is less than 3.5 mm.
Claim 9: The collimating lens as claimed in claim 1, wherein a focal length of the collimating lens is greater than 4.45 mm.
One ordinarily skilled in the art would recognize the similarities of both inventions disclosing the components of each collimating lens containing the same optimum or workable ranges.


Allowable Subject Matter
Claims 1-7 and 9-16 would be allowable if rewritten or amended to overcome the rejection(s) under the nonstatutory double patenting rejections, set forth in this Office action.
The following is an examiner’s statement of reasons for allowance: the prior arts of record do not sufficiently teach all the limitations of independent claim 1. The most pertinent prior art is Asami et al. US 2018/0024334. Asami teaches a collimating lens (Fig 1, Par 8, imaging lens), in order from a laser transmitter side to a to-be-measured object side (Fig 1, Par 8), comprising: a first lens with positive refractive power (Par 8, Fig 1, L1), comprising a convex object side surface (Fig 1); a second lens with negative refractive power (Par 8, Fig 1, L2), comprising a concave object side surface (Fig 1); a third lens with positive refractive power (Par 8, Fig 1, L2), comprising a convex image side surface (Fig 1); an aperture stop (Fig 1, St) on the to-be-measured object side (Fig 1). Asami does not teach  and the collimating lens satisfying the following conditions: f1 < f23, (dn/dt)1 <-50x10-6/°C, (dn/dt)2<-50x10-6/°C, (dn/dt)3<-50x10-6/°C, wherein, the laser transmitter side is an object side, the to-be-measured object side is an image side, f1 is a focal length of the first lens, f23 is a combined focal length of the second lens and the third lens, (dn/dt)1 is a change rate of a refractive index of the first lens with temperature in a range of 0-60 C, (dn/dt)2 is a change rate of a refractive index of the second lens with temperature in a range of 0-60 C, and (dn/dt)3 is a change rate of a refractive index of the third lens with temperature in a range of 0-60 C. Thus, with no teaching from the prior art, and without the benefit of applicant's teachings, there is no motivation for one of ordinary skill in the art to combine/modify the prior art of record in a manner so as to create the claimed invention. 
With regards to dependent claims 2-7 and 9-16, these claims depend upon independent claim 1 and are therefore indicated as allowable.




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lui et al. US 2020/0124825 and Asami et al US 2018/0024334 are cited to show similar collimator lenses in the art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARRIEF I BROOME whose telephone number is (571)272-3454.  The examiner can normally be reached on Monday-Friday 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/SHARRIEF I BROOME/           Examiner, Art Unit 2872

/WILLIAM R ALEXANDER/           Primary Examiner, Art Unit 2872